DETAILED ACTION
Claims 1-21 are pending as amended on 12/04/20,
Claims 17-21 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on December 4, 2020.  Claim 1 has been amended as a result of the previous action; the rejections have been redone accordingly.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support structure” in claims 1, 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Queck et al., US 2015/0184447.
With regard to claim 1, Queck teaches a known method of making an IGU wherein a first glass sheet & second sheet/spacer frame subassembly are moved atop a support (58/120) between first/second vacuum plates (52/54) in an ambient environment, and retained against each of said plates via suction in order to arrange them spaced apart to yield a fluid communication passage, whereby they are then 
With regard to claim 2 (and 12), the ambient environment may be at natural atmospheric pressure [0078].
With regard to claim 3, the plates may have vacuum openings [0051-0052].
With regard to claims 6 & 11, Queck also teaches using a first vacuum plate to move a first glass sheet away relative to the support [0052] and delivering a second subassembly atop the support before partially sealing the sheets together in a vented configuration, whereby evacuation/filling and sealing is carried out [0051-0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Queck et al., US 2015/0184447.
With regard to claim 4, the teachings of Queck have been detailed above, and while this reference does not expressly disclose broad pre-assembly before sealing in the sealing station, this alternate species would have been obvious for one of ordinary 
With regard to claim 5, while Queck is silent as to whether assembly occurs with panes on the support structure, it is depicted as occurring directly over it, and so this is presumed to be either understood by one of ordinary skill in the art, or obvious for the inherent alignment benefit of supporting sheets from underneath.

Claims 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Queck et al., US 2015/0184447 in view of Bruce et al., US 2014/0290156.
The teachings of Queck have been detailed above, including conventional triple-pane assembly (e.g. [0002, 0079]), and while this reference does not expressly disclose a fluid communication opening in the intermediate pane, this is conventional practice in this art to equalize pressure, as shown for example by Bruce, which cuts notches or boreholes in a center pane [0043], and which would have been an obvious modification for one of ordinary skill for a known equalizing benefit.

Claims 7-9 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Queck et al., US 2015/0184447 in view of Donohue, US 8,905,085.
With regard to claims 7-9 (and 13-15), the teachings of Queck have been detailed above, and a fluid handling device (120) is actuated to be in communication with the IGU passage for gas filling.  While this reference does not expressly disclose that the fluid handling device is also used to evacuate air, this was a well-known practice in this art, as noted for example by Donohue, which both evacuates and fills IG .

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 4, 2020 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  With regard to Applicant’s assertion that Queck fails to teach a step of both evacuating air and filling with gas, this is erroneous – the filling of gas and accompanying venting of ambient air meet the limitation in question.  Background discussions of typical panes with evacuated/filled interpane spaces is not pertinent to the rejection of the claims.  With regard to the assertion that Queck does not teach the new limitation of vacuum-holding the panes during an evacuation step, this too is erroneous – as noted by Applicants, the vacuum gripping of the panes is what permits manipulating the gap between them and the venting of ambient air during the step of displacing it with a desired insulating gas.  The anticipation of these independent claims illustrates their substantial breadth, and if Applicants believe a particular feature of their originally disclosed invention to be novel and non-obvious over the methods of Queck, these features should be expressly set forth in the claim language in a clear and definite manner.  Examiner also notes the previously cited Donohue, which details the conventional gas injection & extraction steps of IGU manufacture.  The instant claims as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745